DETAILED ACTION
This office action is in response to the application filed on 11/18/2019.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/18/2019 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sallakonda (Sallakonda et al., US2010/0228764A1) in view of Sykes (Sykes et al., US2005/0066240A1).
With respect to claims 1, 15, and 20 discloses:
A system for an information lifecycle management analysis tool (i.e., “validation tool 150” – see Fig.1 and paragraph [0103]) including at least one data processor (i.e., “Central Processing Unit 610” – Fig.6) and at least one memory storing instructions (i.e., “RAM 620” – see Fig.6) which, when executed by the at least one data processor, and a non-transitory computer-readable medium (i.e., “Hard Drive 635”, “RAM 620”, “Removable Storage Drive 637” – see Fig.6) with instructions when executed by a processor,  the system and instructions perform/implement the method/steps which result in operations comprising: 
accessing a first file (i.e., “Definition Files 350” – see Fig.3) with a management object, the management object corresponding to a set of database tables located in a database (see Fig.3 and paragraph [0070], “Definition files 350 may be generated …while designing the various tables of a database. Also see Fig.4A-C and paragraph [0014], “FIG. 4A-4C depicts portions of definition files specifying the details of structure and constraints defined for a database in one embodiment”); 
[loading a data extract file including] the management object, [the data extract file] containing fields in text form related to content associated with the management object (i.e., Sallakonda discloses retrieving data containing fields in text form related to content associated with the management object – see Fig.2:240 and paragraph [0047], “to retrieve the data values from the foreign key column of the detail table and to check whether each retrieved data value is contained in the data values retrieved from the primary key column of the master table”); 
accessing a second file (i.e., “Schema 330” -see Fig.3) with a condition (i.e., “constraints”/”foreign key constraints” – see Fig.2:220 and Fig.4D – see paragraph [0015], “FIG. 4D depicts a portion of a properties file storing the foreign key constraints defined in one embodiment”), the condition being indicative of the content associated with the management object (see paragraph [0065], “Schema 330 contains information related to the databases (such as database 300) defined in database server 180A.  In general, schema 330 contains information such as the identifier of each of the tables, the identifier/data type of each of the columns in each of the tables, the constraints to be enforced on the data values stored in each of the columns, etc.”); 
generating, based on the management object in the first file and the condition from the second file, code (i.e., Sallakonda discloses generating “SQL script”/code – see Fig.2:240), to evaluate the management object in the data extract file (Sallakonda discloses the step to “verify” (evaluate) - see Fig.2:240 , “Generate a SQL script designed to retrieve the data and to verify whether the retrieved data satisfies the identified constrains”; Also see paragraph [0056], “generates a SQL script for validating the specific database system/databases/tables”); 
evaluating the content associated with the management object in the data extract file using the generated code (Sallakonda discloses executing the SQL script/code to evaluate/verify - see Fig.2:260 – Execute the generated SQL script on the data stored in the database system”) ; 
identifying an entry in the data extract file that does not meet the condition, the entry representative of content associated with the management object (see Fig.2:280 – Determine a result of validation based on the execution of the SQL script; Also see paragraph [0051], “the result of validation may indicate the relationships (as defined by the foreign key constraints) or the specific data/rows of the table in the destination database system (180A, containing the migrated data) that do not match the relationships defined in the source database system”); and 
presenting the entry to a user (i.e., Fig.2:290 – Send the result of validation as a response to the request” - Sallakonda also discloses “the request” may be “users/administrators” in paragraph [0042]).  
	Sallakonda discloses retrieving data/management object containing fields in text form related to content associated with the management object, but does not explicitly discloses loading a data extract file including the management object.
	Sykes discloses loading a data extract file including the management object (i.e., Sykes discloses loading retrieved data as a type of file to a staging area  - see Fig.2 and Fig.3A-B, steps 318-320 –“Start Load process – For each file…until all files complete”, step 326 – “Place data in Staging Area”, step 328 – “Last file?”, and paragraph [0037], “A staging area 242 receives the data 212 periodically loaded from the transaction systems 210”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sykes’s method to load retrieved data/file into Sallakonda for verifying/evaluating. One would have been motivated to do so to load/integrate data into single data set/file and reduce the costs of data management and business requirements (i.e., paragraph [0031], “The DQIE can be used to integrate data into a single data set where the source data is derived from disparate Transaction Systems or databases…Further, data from disparate database systems can be delivered as an integrated data set.  This reduces the costs of data management and business requirements”).

With respect to claims 2 and 16, Sallakonda discloses:
wherein the management object in the first file includes a technical description (i.e., Sallakonda discloses the technical descript – “definition files”. see Fig.4A-C and paragraph [0014], “FIG. 4A-4C depicts portions of definition files specifying the details of structure and constraints defined for a database in one embodiment”).  

With respect to claims 3 and 17, Sallakonda discloses: 
wherein the generating code to evaluate the management object in the data extract file further comprises using the technical description corresponding to the management object in the first file (see Fig.2:240 , “Generate a SQL script designed to retrieve the data and to verify whether the retrieved data satisfies the identified constrains”. Also see paragraph [0046-47],  and Fig.3:330-360, “Schema”, “Definition Files” and “Processing Logic”).  

With respect to claims 4 and 18, Sallakonda discloses:
wherein the technical description includes a name of the management object and an address of the set of database tables (i.e., “<base_object>”, “<table>”, “<name>”, see Fig.4A-C - “FIG. 4A-4C depicts portions of definition files specifying the details of structure and constraints defined for a database in one embodiment”; Also see paragraph [0080-82], “element ‘table’ in lines 401-426”, “unique name…(element ‘name’ in line 403)””specifying the details of detail table 320…in database 300” – address and location of the table in database).  

With respect to claims 5 and 19, Sallakonda discloses:
wherein the content associated with the management object includes information stored in corresponding sets of database tables (see Fig.4A-C – and paragraph [0015] - “FIG. 4A-4C depicts portions of definition files specifying the details of structure and constraints defined for a database in one embodiment”; Also see paragraph [0082], “definition file specifying the details of detail table 320…in database 300”).  

With respect to claim 7, Sallakonda discloses:
 wherein the fields of the data extract file are determined by the content associated with the management object (i.e., Fig,2:210 –“ receive a request to validate data stored in a database system” and paragraph [0042], “The request may indicate the specific database server/system (e.g., by an appropriate URL or address) to validate and also the specific one or more of the databases/tables to be validated”).  

With respect to claim 9, Sallakonda discloses:
 wherein the first file is a plain text file  and the data extract file is a plain text file (i.e., XML file – see Fig.4A-C, definition files in XML format, and Fig.5A-B the generated SQL script for checking using query language – for querying the data/data extract file in plain text file/data).  

With respect to claim 10, Sallakonda discloses:
 wherein the entry is presented in one of an excel file, a word file, a pdf, and a plain text file (i.e., XML file. See paragraph [0077], “the details (such as structure/constraints) of database 300 is defined in the form of multiple definition files (encoded in XML format), with each definition file specifying the details of a corresponding table in database 300”; Also see Fig.4A-C, definition files).  

With respect to claim 11, Sallakonda discloses:
 generating the data [extract file] based on the management object in the first file (i.e., Sallakonda discloses generating/retrieving data based on the management object in the first file/definition file. See Fig.2:210 and 240 – “receive a request to validate data stored in a database system” and “…to retrieve the data and to verify…”. And Fig.4A-C).
Sykes discloses loading retrieved data in data extract file format into staging area as addressed above in claim 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generating and integrating the retrieved data/data files based on the management object defined in the first files/definition files. One would have been motivated to do so to for the purpose addressed above in the claim 1 to load/integrate data into single data set/file and reduce the costs of data management and business requirements (i.e., paragraph [0031], “The DQIE can be used to integrate data into a single data set where the source data is derived from disparate Transaction Systems or databases…Further, data from disparate database systems can be delivered as an integrated data set.  This reduces the costs of data management and business requirements”).


With respect to claim 12, Sallakonda discloses:
populating the fields of the data extract file using the set of database tables corresponding to the management object of the data extract file (i.e., populating/retrieving/querying field/value of the tables of database based on the identified foreign key constraint. See paragraph [0047], “In step 240, validation tool 150 generates a SQL script (containing one or more queries, control statements, comments etc. in accordance with the SQL standard) designed to retrieve the data and to verify whether the retrieved data satisfies the identified constraints.  In an embodiment, validation tool 150 first generates an SQL query corresponding to each identified foreign key constraint.  The generated SQL query is designed to retrieve the data values from the foreign key column of the detail table and to check whether each retrieved data value is contained in the data values retrieved from the primary key column of the master table”).  

With respect to claim 13, Sallakonda discloses:
wherein the generating code to evaluate the management object in the data extract file further comprises using, to generate the code, the fields, the condition, and a value associated with the management object (see paragraph [0047], “validation tool 150 first generates an SQL query corresponding to each identified foreign key constraint.  The generated SQL query is designed to retrieve the data values from the foreign key column of the detail table and to check whether each retrieved data value is contained in the data values retrieved from the primary key column of the master table”.

With respect to claim 14, Sallakonda discloses:
generating summary report comprising the entry (i.e., Fig.2:290 – Send the result of validation as a response to the request”)
Sallakonda further discloses indicating/highlighting a record that does not meet the condition ( see paragraph [0051], “the result of validation may indicate the relationships (as defined by the foreign key constraints) or the specific data/rows of the table in the destination database system (180A, containing the migrated data) that do not match the relationships defined in the source database system”. Sallakonda’s explicitly indicating the record that does not meet the condition. Such indication is considered as highlighting in the validation result).29Copied from 29713633 on 06/0412020Via EFSDocket No.: 54874-519FO1US/180605US01

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sallakonda and Sykes as pplied to claim 1 above, and further in view of Sramka (Peter Sramka, US2017/0286474A1).
With respect to claim 6, Sallakonda discloses:
wherein the condition is a logical condition [resulting in a Boolean expression] (i.e., Sallakonda discloses using condition/constraints in Fig.4D to check/verify retrieved data, see Fig.4D and Fig.2:220-280, “identify foreign key constrains to be checked on the data…verify whether the retrieved data satisfies the identified constraints”).
Sallakonda modified by Sykes does not explicitly disclose using/resulting in a Boolean expression.
Sramka discloses verification checks applied to data across multiple database using Boolean expression (i.e., “Boolean Express”, see Fig.4A:52-56, “Obtain information…Verify the Boolean Express and/or the metadata against a set of predetermined policies” ).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sramka into Sallakonda and Sykes. One would have been motivated to do so to use the Boolean expression to identify the constraint or policy for the verification checks as suggested by Sramka (i.e., paragraph [0065], “a Boolean expression identifying one or more verification checks to be applied to the data stored across a plurality of database tables, and metadata associated with a structure of the database associated with the plurality of database tables”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sallakonda and Sykes as applied to claim 1 above, and further in view of Folting (Folting et al., US2007/0174245A1).
With respect to claim 8, Sallakonda discloses:
 wherein the generating code to evaluate the management object in the data extract file as addressed above in claim 1 based on the retrieved data (i.e., see Fig.2:240 – Generate a SQL script designed to retrieve the data and to verify whether the retrieved data satisfied the identified constrains”) [further comprises using a wild character, the wild character indicating an additional management object in the data extract file is to be evaluated by the condition].  
	Sallakonda modified by Sykes does not explicitly disclose using a wild character, the wild character indicating an additional management object in the data extract file is to be evaluated by the condition.
	However, Folting discloses using a wild character (i.e., “wild card”), the wild character indicating an additional management object in the data extract file is to be evaluated by the condition (see Fig.8, steps 811-813 and paragraph [0046], “Any type of searching technique may be used in accordance with the filtering routine 800.  For example, a string search, wild card search or query search may be performed.  Additionally, a user may search, for example, by a particular data/time (or range of dates/times), a numeric value or range, etc.”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Folting’s searching technique including the wild card search or query into Sallakonda and Sykes’ search/query to retrieve the data/files. One would have been motivated to do so to  selecting different search/query options based on filtering and sorting requirement as suggested by Folting (i.e., paragraph [0046], “The filtering parameters are provided in accordance with the filtering condition selected at block 811…  Any type of searching technique may be used in accordance with the filtering routine 800.  For example, a string search, wild card search or query search may be performed”).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choudhury et al., (US2017/0315905A1) discloses a method for automatically validating data against a predefined data specification;
Suresh Chandrasekharan (US2013/0268917A1) discloses a method to generate test case/script extracted from technical documentation;
Widjanarko et al., (US2018/0032554A1) discloses a method to analyze data model retrieved from tables/database and identify anomalies within the data model and generate report to user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 /Z.W/ Examiner, Art Unit 2192                                                                                                                                                                                                       
/S. SOUGH/SPE, AU 2192